United States Court of Appeals
                       For the First Circuit


No. 00-2479

                         RANDALL J. COFSKE,

                       Petitioner, Appellant,

                                 v.

                      UNITED STATES OF AMERICA,

                        Respondent, Appellee.




                               ERRATA

     The opinion of this court issued May 13, 2002, should be
amended as follows:
     On page 17, line 6, replace the phrase "known at defense

counsel" with the phrase "known to defense counsel".